DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 7, 10, 13, 15, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huawei (Remaining issues for CSI reporting) [hereafter R1]
For claim 1, R1 discloses receiving a signaling communication that includes information specifying whether a channel state information reference signal (CSI-RS) precoding resource block group includes a same quantity of resource blocks (RBs) that is included in a CSI reporting subband configured for the UE (Section 6 receive signaling to notify RBs for PRG is the same), wherein the CSI-RS precoding resource block group enables the UE to perform a channel estimation based at least in part on a CSI-RS transmitted by a base station (Sections 3 and 6 for channel estimation); and performing the channel estimation based at least in part on the CSI-RS transmitted by the base station, wherein the channel estimation is based at least in part on whether the CSI-RS precoding resource block group includes the same quantity of RBs that is included in the CSI reporting subband configured for the UE (Section 6 receive signaling to notify RBs for PRG is the same).
For claim 2, R1 discloses the CSI-RS transmitted by the base station comprises: a pre-scheduled CSI-RS transmission for a multiple user channel quality indicator (MU-CQI) measurement, a CSI-RS transmission for CSI feedback, a CSI-RS transmission for radio resource management (RRM), or a CSI-RS transmission for beam management (Section 6 CSI feedback).
For claim 6, R1 discloses the CSI-RS precoding resource block group is precoded with a subband precoder and wherein the CSI-RS, transmitted by the base station, is beamformed using the subband precoder (Section 6 receive signaling to notify RBs for PRG is the same (Section 3 and 6 receive signaling to notify RBs for PRG is the same, subband is encoded and beamformed before transmission).
For claims 7, R1 discloses the subband precoder is a same subband precoder that is used to precode a physical downlink shared channel (PDSCH) transmission that is to be transmitted by the base station, or wherein the subband precoder, and another subband precoder that is used to precode a physical downlink shared channel (PDSCH) transmission that is to be transmitted by the base station, are different subband precoders (Section 3 and 6, receive signaling to notify RBs for PRG is the same, PDSCH is coded before transmission).
For claims 10, R1 discloses the information specifying whether the CSI-RS precoding resource block group includes the same quantity of RBs that is included in the CSI reporting subband configured for the UE comprises: a value included in a field that is included in the signaling communication (Section 6 receive signaling to notify RBs for PRG is the same)n, wherein the value included in the field comprises one of: a first value that indicates the CSI-RS precoding resource block group includes the same quantity of RBs that is included in the CSI reporting subband configured for the UE (Section 6 receive signaling to notify RBs for PRG is the same), or a second value that indicates the CSI-RS precoding resource block group does not include the same quantity of RBs that is included in the CSI reporting subband configured for the UE (Section 6 receive signaling to notify RBs for PRG is the same, or non-zero): and wherein the field that is included in the signaling communication comprises: a prbg-Size-ReuseReportingConfigSubbandSize field (Section 3 and 6 receive signaling to notify RBs for PRG is the same, using PRG size field).
For claims 13, R1 discloses performing the channel estimation based at least in part on the CSI-RS transmitted by the base station comprises: performing a channel state measurement for one or more contiguous RBs on which the CSI-RS is transmitted by the base station, wherein the one or more contiguous RBs includes the same quantity of RBs as the CSI-RS precoding resource block group; and wherein the channel state measurement comprises at least one of: a reference signal received power (RSRP) measurement, a reference signal received quality (RSRQ) measurement, a received signal strength indicator (RSSI) measurement, a channel quality indicator (CQI) measurement, a multiple user CQI (MU-CQI) measurement, a precoding matrix indicator (PMI) measurement, a rank indicator (RI) measurement, or a signal to interference and noise ratio (SINR) measurement (Section 6 receive signaling to notify RBs for PRG is the same, CQI, PMI).
For claims 15, R1 discloses information specifies that the CSI-RS precoding resource block group does not include the same quantity of RBs that is specified in the CSI reporting subband configured for the UE (Section 6 non-zero and not the same); wherein the signaling communication includes information specifying that the CSI-RS precoding resource block group includes another quantity of RBs; and wherein the information specifying that the CSI-RS precoding resource block group includes another quantity of RBs comprises: information identifying a CSI-RS precoding resource block group configuration of a plurality of CSI-RS precoding resource block group configurations (Section 3 & 6 signaling to notify RBs for PRG).
For claims 17, R1 discloses receiving information specifying that the UE is to perform the channel estimation based at least in part on the CSI-RS precoding resource block group (Section 6 perform channel estimation using the CSI-RS precoded block).
For claims 18, R1 discloses determining that the UE has not received information specifying that the UE is to perform the channel estimation based at least in part on the CSI-RS precoding resource block group (Section 6 receive signaling to notify RBs for PRG is the same); and performing, based at least in part on determining that the UE has not received the information specifying that the UE is to perform the channel estimation based at least in part on the CSI-RS precoding resource block group, the channel estimation based at least in part on the CSI-RS being wideband precoded (Section 6 channel estimation for wideband precoding).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19, 20, 24, 25, 28, 31, 33, 35-39, 55, 56, 60, 61, 64, 67, 69, 71, and 72 are rejected under 35 U.S.C. 103 as being unpatentable over R1 in view of Kakishima et al (WO 2018/204774) [cited on IDS, hereafter R2].
For claims 19, 37, and 55, R1 discloses receiving a signaling communication that includes information specifying whether a channel state information reference signal (CSI-RS) precoding resource block group includes a same quantity of resource blocks (RBs) that is included in a CSI reporting subband configured for the UE (Section 6 receive signaling to notify RBs for PRG is the same), wherein the CSI-RS precoding resource block group enables the UE to perform a channel estimation based at least in part on a CSI-RS transmitted by a base station (Sections 3 and 6 for channel estimation); and performing the channel estimation based at least in part on the CSI-RS transmitted by the base station, wherein the channel estimation is based at least in part on whether the CSI-RS precoding resource block group includes the same quantity of RBs that is included in the CSI reporting subband configured for the UE (Section 6 receive signaling to notify RBs for PRG is the same).; however, R1 does not explicitly disclose a memory; and one or more processors operatively coupled to the memory, a CRM, nor the means for performing the steps.  However, R2 discloses a memory; and one or more processors operatively coupled to the memory, a CRM, and a means for performing the steps (paragraphs 14-16 processors, memory, CRM, and means for performing the steps).  
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify R1 to use a processor and memory, CRM, and means for performing taught by R2.  The rationale to combine would be to use a known technique in a similar device, to improve marketability by increasing possible embodiments, to use a common and well know implementation for the invention, and design choice.
For claims 20 and 56, R1 discloses the CSI-RS transmitted by the base station comprises: a pre-scheduled CSI-RS transmission for a multiple user channel quality indicator (MU-CQI) measurement, a CSI-RS transmission for CSI feedback, a CSI-RS transmission for radio resource management (RRM), or a CSI-RS transmission for beam management (Section 6 CSI feedback).
For claims 24 and 60, R1 discloses the CSI-RS precoding resource block group is precoded with a subband precoder and wherein the CSI-RS, transmitted by the base station, is beamformed using the subband precoder (Section 6 receive signaling to notify RBs for PRG is the same (Section 3 and 6 receive signaling to notify RBs for PRG is the same, subband is encoded and beamformed before transmission).
For claims 25 and 61, R1 discloses the subband precoder is a same subband precoder that is used to precode a physical downlink shared channel (PDSCH) transmission that is to be transmitted by the base station, or wherein the subband precoder, and another subband precoder that is used to precode a physical downlink shared channel (PDSCH) transmission that is to be transmitted by the base station, are different subband precoders (Section 3 and 6, receive signaling to notify RBs for PRG is the same, PDSCH is coded before transmission).
For claims 28 and 64, R1 discloses the information specifying whether the CSI-RS precoding resource block group includes the same quantity of RBs that is included in the CSI reporting subband configured for the UE comprises: a value included in a field that is included in the signaling communication (Section 6 receive signaling to notify RBs for PRG is the same)n, wherein the value included in the field comprises one of: a first value that indicates the CSI-RS precoding resource block group includes the same quantity of RBs that is included in the CSI reporting subband configured for the UE (Section 6 receive signaling to notify RBs for PRG is the same), or a second value that indicates the CSI-RS precoding resource block group does not include the same quantity of RBs that is included in the CSI reporting subband configured for the UE (Section 6 receive signaling to notify RBs for PRG is the same, or non-zero): and wherein the field that is included in the signaling communication comprises: a prbg-Size-ReuseReportingConfigSubbandSize field (Section 3 and 6 receive signaling to notify RBs for PRG is the same, using PRG size field).
For claims 31 and 67, R1 discloses performing the channel estimation based at least in part on the CSI-RS transmitted by the base station comprises: performing a channel state measurement for one or more contiguous RBs on which the CSI-RS is transmitted by the base station, wherein the one or more contiguous RBs includes the same quantity of RBs as the CSI-RS precoding resource block group; and wherein the channel state measurement comprises at least one of: a reference signal received power (RSRP) measurement, a reference signal received quality (RSRQ) measurement, a received signal strength indicator (RSSI) measurement, a channel quality indicator (CQI) measurement, a multiple user CQI (MU-CQI) measurement, a precoding matrix indicator (PMI) measurement, a rank indicator (RI) measurement, or a signal to interference and noise ratio (SINR) measurement (Section 6 receive signaling to notify RBs for PRG is the same, CQI, PMI).
For claims 33 and 69, R1 discloses the information specifies that the CSI-RS precoding resource block group does not include the same quantity of RBs that is specified in the CSI reporting subband configured for the UE (Section 6 non-zero and not the same); wherein the signaling communication includes information specifying that the CSI-RS precoding resource block group includes another quantity of RBs; and wherein the information specifying that the CSI-RS precoding resource block group includes another quantity of RBs comprises: information identifying a CSI-RS precoding resource block group configuration of a plurality of CSI-RS precoding resource block group configurations (Section 3 and 6 receive signaling to notify RBs for PRG).
For claims 35 and 71, R1 discloses receiving information specifying that the UE is to perform the channel estimation based at least in part on the CSI-RS precoding resource block group (Section 6 perform channel estimation using the CSI-RS precoded block).
For claims 36 and 72, R1 discloses determining that the UE has not received information specifying that the UE is to perform the channel estimation based at least in part on the CSI-RS precoding resource block group (Section 6 receive signaling to notify RBs for PRG is the same); and performing, based at least in part on determining that the UE has not received the information specifying that the UE is to perform the channel estimation based at least in part on the CSI-RS precoding resource block group, the channel estimation based at least in part on the CSI-RS being wideband precoded (Section 6 channel estimation for wideband precoding).
For claim 38, R1 discloses wherein the CSI-RS transmitted by the base station comprises: a pre-scheduled CSI-RS transmission for a multiple user channel quality indicator (MU-CQI) measurement (Sections 6 and 7 multiple user MIMO has CSI-RS transmitted for multiple user measurement).
For claim 39, R1 discloses the CSI-RS transmitted by the base station comprises: a CSI-RS transmission for CSI feedback (Section 6, CSI feedback).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Parkvall et al (US 2017/0331670) discloses SRS and CSI-RS for measurement and reporting.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R CROMPTON whose telephone number is (571)270-3678. The examiner can normally be reached 10AM-4PM ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R CROMPTON/Primary Examiner, Art Unit 2463